Case: 4:20-cv-01826-BYP Doc #: 5 Filed: 08/28/20 1 of 6. PageID #: 67




PEARSON, J.

                              UNITED STATES DISTRICT COURT
                               NORTHERN DISTRICT OF OHIO
                                    EASTERN DIVISION


RONALD J. SMITH, et al.,                            )
                                                    )    CASE NO. 4:20CV1826
               Plaintiffs,                          )
                                                    )
               v.                                   )    JUDGE BENITA Y. PEARSON
                                                    )
U.S. BANK NATIONAL                                  )
ASSOCIATION, etc., et al.,                          )    MEMORANDUM OF OPINION
                                                    )    AND ORDER
               Defendants.                          )    [Resolving ECF No. 3]



       Pro Se Plaintiffs Ronald J. Smith and Nancy L. Smith filed this action under the Fair

Debt Collection Practices Act against U.S. Bank, National Association; U.S. Banks, NA; J.P.

Morgan Chase Bank, National Association; U.S. Bank National Association; Select Portfolio

Servicing, Inc.; Manley Deas & Kochalski, LLC; and, Carpenter Lipps & Leland, LLP. In the

Complaint (ECF No. 1), Plaintiffs allege that the entity that ultimately filed the eviction action is

not the same entity that held the mortgage at the time the judgement of foreclosure was entered,

or the same entity that was granted a lift of the stay in bankruptcy court. They seek an Order

from this Court enjoining the eviction scheduled for September 3, 2020, reversal of judgments,

return of title to the home, and monetary relief.

                                          I. Background

       This case is the latest installment of fifteen-year-foreclosure-related litigation in this

federal court, state court, and bankruptcy court. In March 2004, Plaintiffs refinanced their home

for $528,500.00 with a mortgage in favor of Motion Financial and Encore Credit Corp
Case: 4:20-cv-01826-BYP Doc #: 5 Filed: 08/28/20 2 of 6. PageID #: 68




(4:20CV1826)

(“Encore”). After the loan refinance was executed, the loan was sold to Bear Stearns

Asset-Backed Securities LLC Asset-Backed Certificates Series 2004-HE5, a securitized Trust.

On May 10, 2005, the Mortgage was assigned to LaSalle Bank National Association (“LaSalle”),

as Trustee for Certificate Holders of Bear Stearns Asset Backed Securities I LLC Asset-Backed

Certificates Series 2004-HE5 (the Trust).

       Plaintiffs defaulted on the loan. On October 18, 2005, LaSalle filed a foreclosure action

against Plaintiffs and others in Mahoning County, Ohio Court of Common Pleas Case No.

2005 CV 03869. After an evidentiary hearing, the state court granted LaSalle’s motion for

summary and default judgment, and entered judgment against Plaintiffs on January 12, 2007.

The state court ordered the Mahoning County Sheriff to appraise and sell the property at Sheriff’s

sale to satisfy the judgment. A series of foreclosure sales were scheduled, but were withdrawn

for various reasons, including a bankruptcy filing in 2007.

       On June 17, 2008, Plaintiffs filed a complaint in the U.S. District Court for the Northern

District of Ohio against Encore, Bear Stearns Residential Mortgage Corporation, Option One

Mortgage, Motion Financial, and Ellyn Klein Grober, alleging several claims, including

violations of the Fair Credit Reporting Act. In December 2008, the district court dismissed the

federal claims with prejudice for failure to state a claim. See Smith v. Encore Credit Corp., No.

4:08CV1462 (N.D. Ohio Dec. 9, 2008) (Polster, J.).

       On May 1, 2009, Plaintiffs filed a state court action against LaSalle, Encore, Bear Stearns

Residential Mortgage Corporation, Option One Mortgage, Motion Financial, Ellyn Klein Grober,

Bank of America, and JPMorgan Chase. On May 31, 2011, the state court action was dismissed


                                                2
Case: 4:20-cv-01826-BYP Doc #: 5 Filed: 08/28/20 3 of 6. PageID #: 69




(4:20CV1826)

for failure to state a claim. From 2011 to 2017, Plaintiffs filed several motions in state court to

vacate the foreclosure judgment to no avail.

        In June 2017, Plaintiffs filed another action in the Northern District of Ohio asserting

claims against U.S. Bank (the successor-in-interest to LaSalle) and the loan servicer asserting

claims under the Fair Credit Reporting Act, the Fair Debt Credit Practices Act, and Federal Trade

Commission Act. See Smith v. US Bank National Association, No. 4:17CV1142 (N.D. Ohio

June 2, 2017) (Pearson, J.). The Court dismissed the action on September 19, 2018. See

Memorandum of Opinion and Order (ECF No. 44) and Judgment Entry (ECF No. 45). Plaintiffs

appealed that decision, and the U.S. Court of Appeals for the Sixth Circuit Court affirmed the

judgment of the district court. Smith v. US Bank National Association, No. 18-3963 (6th Cir.

July 10, 2019).

        Plaintiff Ronald J. Smith filed another bankruptcy in 2019. In Re: Ronald Joseph Smith,

No. 19-40227-rk (Bkrtcy. N.D. Ohio filed Feb. 19, 2019). Defendants sought relief from the

automatic stay in bankruptcy court to enable the property to be sold at Sheriff’s sale. On

September 30, 2019, the bankruptcy court granted that motion, stating that the property was

protected from the stay of any bankruptcy court filing for a period of two years. That bankruptcy

is still pending.

        Defendants notified the foreclosure court that the stay had been lifted. Plaintiffs

attempted to stop the Sheriff’s sale and asserted the entity that requested the stay from the

bankruptcy court was not the entity seeking to proceed with the Sheriff’s sale. The state court

denied Plaintiffs’ motion and issued an order to the Sheriff in November 2019 to sell the property


                                                  3
Case: 4:20-cv-01826-BYP Doc #: 5 Filed: 08/28/20 4 of 6. PageID #: 70




(4:20CV1826)

at Sheriff’s sale. The property was sold at Sheriff’s sale on February 18, 2020. The state court

confirmed the sale. Plaintiffs filed additional motions to vacate the sale, but none were granted

by the state court.

        The purchaser of the property filed an eviction action against Plaintiffs in state court.

Plaintiffs indicate that the state court granted judgment in favor of their eviction, which is

scheduled to take place on September 3, 2020. They ask this Court to stop the eviction, enjoin

the execution of the judgment, and grant them damages. Specifically, Plaintiffs argue that the

bankruptcy court lifted the stay for an entity other than the Trust and therefore Defendants could

not proceed with the sale. They contend this violated the terms of the automatic stay. Plaintiffs

also allege that the foreclosure court granted the Trust’s request for an alias praecipe for Order of

Sale based on false information in violation of the Fair Debt Collection Practices Act. Plaintiffs

also assert state law claims for conspiracy, unjust enrichment, and slander of title.

                                    II. Standard for Dismissal

        The Court is required to construe Plaintiffs’ pro se complaint liberally and to hold the

Complaint (ECF No. 1) to a less stringent standard than one drafted by an attorney. Spotts v.

United States, 429 F.3d 248, 250 (6th Cir. 2005) (citing Haines v. Kerner, 404 U.S. 519, 520

(1972)). Pursuant to Apple v. Glenn, 183 F.3d 477 (6th Cir. 1999) (per curiam), district courts

are permitted to conduct a limited screening procedure and to dismiss, sua sponte, a fee-paid

complaint filed by a non-prisoner if it appears that the allegations are “totally implausible,

attenuated, unsubstantial, frivolous, devoid of merit, or no longer open to discussion.” Id. at 479

(citing Hagans v. Lavine, 415 U.S. 528, 536-37 (1974)). Dismissal on a sua sponte basis is also


                                                  4
Case: 4:20-cv-01826-BYP Doc #: 5 Filed: 08/28/20 5 of 6. PageID #: 71




(4:20CV1826)

authorized when the asserted claims lack an arguable basis in law, or if the district court lacks

subject-matter jurisdiction over the matter. Id. at 480; see also Neitzke v. Williams, 490 U.S. 319

(1989); Sistrunk v. City of Strongsville, 99 F.3d 194, 197 (6th Cir. 1996); Lawler v. Marshall,

898 F.2d 1196 (6th Cir. 1990).

                                       III. Law and Analysis

       This foreclosure matter has been thoroughly litigated in state and federal courts for 15

years, beginning with the foreclosure action that was filed in 2005, to a state court civil action

filed by Plaintiffs, to two federal court actions and multiple bankruptcy filings, to the Sheriff’s

sale, and finally the eviction. Plaintiffs have asserted numerous theories for relief, all of which

failed to produce relief from the foreclosure.

       The doctrine of res judicata dictates that a final judgment on the merits of a claim

precludes a party from bringing a subsequent lawsuit on the same claim or from raising a new

defense to defeat the prior judgment. Gargallo v. Merrill Lynch, Pierce, Fenner & Smith, Inc.,

918 F.2d 658, 660 (6th Cir. 1990). It bars relitigation of every issue actually brought before the

court and every issue or defense that should have been raised in the previous action. Id. The

purpose of this doctrine is to promote the finality of judgments and thereby increase certainty,

discourage multiple litigation, and conserve judicial resources. Westwood Chemical Co. v.

Kulick, 656 F.2d 1224, 1229 (6th Cir. 1981). A subsequent action will be subject to a res

judicata bar only if there is an identity of the facts creating the right of action and of the evidence

necessary to sustain each action. Both of these requirements are met in the case at bar. The

claims asserted in this action could and should have been asserted in the bankruptcy court, and/or


                                                   5
Case: 4:20-cv-01826-BYP Doc #: 5 Filed: 08/28/20 6 of 6. PageID #: 72




(4:20CV1826)

the state foreclosure court. In fact, Plaintiffs did assert, in the foreclosure action, their claim

pertaining to the parties who could benefit from the lifting of the bankruptcy stay. The state

court did not rule in Plaintiffs’ favor on that claim. The other issues were litigated in the two

prior federal cases, as well as the bankruptcy case and the state court cases. Plaintiffs are barred

from litigating these issues again by the doctrine of res judicata.

        Furthermore, the Court lacks subject-matter jurisdiction to overturn a state court

judgment or enjoin state court proceedings. The Anti-Injunction Act, 28 U.S.C. § 2283, prohibits

this Court from enjoining the state court eviction proceedings. The Rooker-Feldman doctrine

prohibits the Court from overturning the state court judgments of foreclosure and eviction. See

District of Columbia Court of Appeals v. Feldman, 460 U.S. 462 (1983); Rooker v. Fidelity Trust

Co., 263 U.S. 413 (1923). The Court cannot grant the relief Plaintiffs request.

                                           IV. Conclusion

        Accordingly, Plaintiffs’ Emergency Motion for Temporary Restraining Order and

Preliminary Injunction pursuant to Fed. R. Civ. P 65(b) (ECF No. 3) is denied and this action is

dismissed. The Court certifies, pursuant to 28 U.S.C. § 1915(a)(3), that an appeal from this

decision could not be taken in good faith.



        IT IS SO ORDERED.


  August 28, 2020                                 /s/ Benita Y. Pearson
Date                                            Benita Y. Pearson
                                                United States District Judge



                                                   6
